Citation Nr: 1627785	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served for around 24 years in the Army National Guard (WV) between February 1970 and October 1994, which service included a period of active duty from May 1970 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

The Board notes that it has recharacterized the claims for service connection for a right knee condition and for bilateral hearing loss as on reconsideration of the original claims in light of the fact that relevant service department records, including personnel and treatment records, have been associated with the claims file since the claims were first denied by the RO in an unappealed July 1996 rating decision, and since a later unappealed April 2007 rating decision denied reopening of the right knee claim.  See 38 C.F.R. § 3.156(c) (2015).  Therefore, no new and material evidence is required to proceed with a review on the merits of these claims.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee condition, bilateral hearing loss, and an acquired psychiatric disorder, to include PTSD and depression; and entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2016, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review his claim for service connection for diabetes mellitus, and a written transcript of such testimony is associated with the claims file.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

With regard to the Veteran's claim for service connection for diabetes mellitus, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).
In March 2016, before the Board promulgated a decision in this matter, the Veteran expressed at the Board hearing his desire to withdraw from appellate review his claim for service connection for diabetes mellitus, and a written transcript of such testimony is associated with the claims file.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.


ORDER

The appeal of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

A.  Right Knee

The Veteran's DD Form 214 for his period of active duty reflects he served as a radio operator, and that he is the recipient of a parachutist badge.  Several other records from the National Guard (WV) reflect the Veteran was part of a special forces unit, and show several periods of active duty for training and inactive duty for training.

The Veteran claims that he has a right knee condition due to having performed 256 parachute jumps during his service.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  This generally includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C. § 101(24), 106(d) (2015).

As an initial matter, the Board notes that there are several service records in the claims file showing that the Veteran performed many parachute jumps in service, and showing that he has been caught in a tree.  A September 1976 record shows that he had an x-ray performed for right knee pain due to a parachuting injury.  Also of record was an April 1996 report of medical history showing the Veteran reported that he "busted up" his right knee in a parachute jump and it hurts sometimes.  

The Board notes that there are very few recent post-service treatment records associated with the claims file.  Print-outs from the Huntington and Charleston, West Virginia VA systems in the claims file show no record of treatment.  The records that are included in the claims file include some treatment records from the Cabin Creek Health Center, which show diagnosed knee pain.  See September 2010.  

Also of record is a February 2016 letter from Dr. C.J. of Community Care of West Virginia in which she noted that the Veteran was being followed for right knee pain, Dr. C.J. opined that the Veteran's history of parachute jumping in service "could have easily contributed to his current condition."  

The Veteran also submitted a February 2016 letter from Dr. S.N. of the Neurology and Pain Center, PLLC, in which he wrote that he was following the Veteran for right knee pain.  Also, several records from the Cabin Creek Health Center have been associated with the claims file, including a September 2010 record showing the Veteran reported a longstanding history of knee pain since parachute jumping in service, and diagnosed right knee pain.  See September 2010.

As noted above, however, very few treatment records are associated with the claims file.  Therefore, this matter should be remanded so that all of the Veteran's treatment records relating to his right knee from Dr. C.J. of Community Care of West Virginia, and from Dr. S.N. of the Neurology and Pain Center, PLLC, should be associated with the claims file.

Also, on remand, the Veteran should be asked to identify any other outstanding treatment records relating to his claim.

The Veteran was afforded a VA examination relating to his claim in October 2010.  The examiner noted the Veteran reported a history of injuring his right knee in a jump around 1978.  The examiner diagnosed mild degenerative joint disease (DJD) of the right knee with small joint effusion, and opined that it is less likely than not that the Veteran's right knee condition is related to his active service, reasoning that his service records showed he injured his right leg, not his right knee.

However, as noted above, a September 1976 record shows that he had an x-ray performed for right knee pain due to a parachuting injury, and an April 1996 report of medical history showing the Veteran reported that he "busted up" his right knee in a parachute jump and it hurts sometimes.  Therefore, the Board finds that this matter should be remanded to obtain a new VA medical opinion to address whether the Veteran's right knee condition is related to his history of jumps in service, including his documented complaints of right knee problems.

B.  Hearing Loss

The Veteran also claims that he has bilateral hearing loss due to his 24 years of service in the National Guard as a radio operator listening to high pitched sounds from Morse code.  See Hearing Transcript.

As an initial matter, as noted above, service connection may be awarded for injuries incurred during ADT or IDT, and in that regard, the Board notes that acoustic trauma due to loud noise exposure would constitute a type of injury.  See 38 U.S.C.A. § 1110 (West 2002).  38 U.S.C. § 101(24), 106(d).

The Veteran's February 1970 enlistment examination report shows no diagnosed hearing loss, with pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
5
0
0
10
LEFT
20
5
0
20
His February 1980 examination shows diagnosed left ear high frequency hearing loss, with pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
40

His June 1980 examination shows diagnosed bilateral high frequency deafness, with pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
5
5
5
40
LEFT
5
5
5
65

In May 2016, the Veteran submitted a letter from a private audiologist, J.D., in which she noted that she recently treated the Veteran for mild to severe bilateral noise-induced sensorineural hearing loss.  

The Veteran has not been provided with a VA examination relating to his claim.  Based on the Veteran's credible testimony regarding hearing high pitched Morse code as a radio operator during his service, and based on the fact that a private audiologist, J.D., of Advanced Professional Hearing Aid Services, opined that it could be noise-induced, the Board finds that the low threshold requirement for a VA examination has been met, and that this matter should be remanded so that the Veteran may be afforded a VA examination.

In addition, on remand, any outstanding treatment records from J.D. and Advanced Professional Hearing Aid Services should be associated with the claims file.  The Veteran should also be asked to identify any other outstanding records of treatment for VA to obtain.


C.  Acquired Psychiatric Disorder

The Veteran also claims that he has an acquired psychiatric disorder, to include PTSD and depression, due to his service, including due to two fellow servicemen dying during a parachuting accident on September 20, 1975, during weekend IDT.  See Stressor Statement, March 2010.  The Veteran asserts, in short, that he was moved from the front of the line to the back, and that he witnessed the two men in the front of him jump before him, become entangled in the air, resulting in their deaths. 

At the outset, the Board notes that the Veteran has submitted several service records of the incident involving his two fellow servicemen who died in the jump.  See Line of Duty Statement, September 1975 (received July 2010).  He has also submitted what appears to be an itinerary for a period of training for that time frame (received July 2010).  Although the RO was unable to verify that the Veteran was on a period of ADT or IDT at that particular time, ultimately, the RO conceded the Veteran's alleged PTSD stressor occurred.

The Veteran has submitted in support of his claim a February 2010 letter from Ms. E.K. (MSW, LICSW, DSCW), in which she wrote that the Veteran 'clearly" suffers from PTSD due to an incident involving his two buddies who died in a parachuting accident in 1975.  Also, the Board notes that treatment records from Cabin Creek include records of treatment by Ms. E.K. for diagnosed PTSD.

The Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  Rather, the VA examiner diagnosed depression, and opined it is less likely as not related to the Veteran's active service, apparently reasoning, albeit not very clear, that his depression is due to ruminations about potential failures and negative life events both in service and outside of service.  While it may be so that the Veteran's depression could be attributable in part to non-military experiences, nevertheless, if it is attributable in part to his service, then it still may be service connected.  Furthermore, the Board notes that his records from Cabin Creek tend to indicate that his depression could be related to his service-connected lumbar spine disability.  See August 2007.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to more clearly address whether any psychiatric disorder diagnosed on examination, including PTSD and depression, is related to his service, including the death of his two buddies, and also whether his depression is caused or aggravated by his service-connected lumbar spine disability.

Also, on remand, the Veteran should be asked to identify any recent treatment records relating to his PTSD or depression.

D.  Lumbar Spine

A March 2011 rating decision awarded service connection for a lumbar spine disability and assigned a 10 percent rating under Diagnostic Code 5010, effective January 25, 2010.  The Veteran seeks a higher initial rating.

The Veteran was last afforded a VA examination relating to his lumbar spine disability in October 2010.  At the Board hearing, he testified that his back had worsened.  Specifically, he testified to problems sitting, standing, and weight bearing, and also to having incapacitating episodes.  Therefore, the Board finds this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his lumbar spine disability.  The VA examiner should be sure to address any associated neurological complaints, as the Veteran reported tingling in his lower extremities at the Board hearing.

On remand, the Veteran should be asked to identify any outstanding treatment records relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records relating to the Veteran's right knee claim from Dr. C.J. of Community Care of West Virginia, and from Dr. S.N. of the Neurology and Pain Center, PLLC.
2.  Associate with the claims file any outstanding treatment records relating to the Veteran's hearing loss claim from his audiologist, J.D., of Advanced Professional Hearing Aid Services should be associated with the claims file.  

3.  Ask the Veteran to identify any other outstanding treatment records relating to his right knee, hearing loss, acquired psychiatric disorder, and lumbar spine claims.  Associate any outstanding treatment records identified by him with the claims file.

4.  After the above development has been completed, obtain a VA medical opinion to clarify whether it is at least as likely as not that the Veteran's right knee condition is due to his active service, including performing 256 parachute jumps, and due to his reported right knee injury around 1976.  The complete claims folder must be provided to the examiner for review by the VA examiner, and the examiner must note that the claims folder has been reviewed.

Note that a September 1976 record shows that he had an x-ray performed for right knee pain due to a parachuting injury, and an April 1996 report of medical history showing the Veteran reported that he "busted up" his right knee in a parachute jump and it hurts sometimes.  Therefore, the underlying reasons provided in the October 2010 VA opinion are factually inaccurate.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the above development in paragraphs (1) to (3) has been completed, schedule the Veteran for a VA examination to address the nature and etiology of his hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner must opine as to whether it is at least as likely as not that any bilateral hearing loss was incurred in service, including due to the Veteran's history of service as a radio operator listening to Morse code.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After the above development in paragraphs (1) to (3) has been completed, schedule the Veteran for a VA examination to address the nature and etiology of any acquired psychiatric disorder, including PTSD and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  
The examiner must opine as to whether it is at least as likely as not that any acquired psychiatric disorder:

a) is related to the Veteran's service, including his reported incident involving him witnessing his two buddies dying in a parachute jump; 

b) is caused by the Veteran's service-connected lumbar spine disability;

c) is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected lumbar spine disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After the above development in paragraphs (1) to (3) has been completed, afford the Veteran a new VA examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  

The examiner should comment as to whether the Veteran's back exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should specifically address whether the Veteran's back disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar strain disability.  The Board notes the Veteran reported tingling in his lower extremities at the Board hearing.

The examiner should also address the effect of the Veteran's back disability on his activities of daily living and occupational functioning.

8.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


